Case 8:20-cv-00366-DOC-KES Document 19 Filed 05/12/20 Page 1 of 12 Page ID #:168




                                                May 12, 2020
                                                    KD
Case 8:20-cv-00366-DOC-KES Document 19 Filed 05/12/20 Page 2 of 12 Page ID #:169
Case 8:20-cv-00366-DOC-KES Document 19 Filed 05/12/20 Page 3 of 12 Page ID #:170
Case 8:20-cv-00366-DOC-KES Document 19 Filed 05/12/20 Page 4 of 12 Page ID #:171
Case 8:20-cv-00366-DOC-KES Document 19 Filed 05/12/20 Page 5 of 12 Page ID #:172
Case 8:20-cv-00366-DOC-KES Document 19 Filed 05/12/20 Page 6 of 12 Page ID #:173
Case 8:20-cv-00366-DOC-KES Document 19 Filed 05/12/20 Page 7 of 12 Page ID #:174
Case 8:20-cv-00366-DOC-KES Document 19 Filed 05/12/20 Page 8 of 12 Page ID #:175
Case 8:20-cv-00366-DOC-KES Document 19 Filed 05/12/20 Page 9 of 12 Page ID #:176
Case 8:20-cv-00366-DOC-KES Document 19 Filed 05/12/20 Page 10 of 12 Page ID #:177
Case 8:20-cv-00366-DOC-KES Document 19 Filed 05/12/20 Page 11 of 12 Page ID #:178
Case 8:20-cv-00366-DOC-KES Document 19 Filed 05/12/20 Page 12 of 12 Page ID #:179
